Title: To Benjamin Franklin from William Carmichael, 6 February 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 6th. Feb. 1781
I sincerely grieve for the Cause that hath deprived me of the honour of hearing from you lately & I hope that this will find it removed & your Excellency restored to Health & Spirits.
Mr. Cabarus charges himself with the Delivery of it. This Gentleman was among the first of my Friends here, & hath been uniformly such to our Country; He enjoys the Confidence of the Ministry in general & more particularly that of the Minister of Finance. He negociated a Loan for 9 millions of Dollars last Year & at present negociate another for the Spanish Government, of the first Payments of which Mr. Jay hath been promised a part. This Gentleman can in one conversation give you a better Idea of the Political & Litterary Situation of this Country, than I can do by many Letters, and I am sure he will be happy to contribute in any manner to your Satisfaction, as he hath long expressed an ardent desire of being known to you.
He is very intimate with Mr. Campo-Manes & to him I owe my good reception at that Gentlemans, my Gratitude leads me to return the obligation & I do it fully in presenting him to you, I am with very great Respect, Your Excellencys &c.
(signed) W. Carmichael
His Excelly. B. Franklin.
